Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 05/25/2022, the Applicant has provided a complete listing of the pending claims in response to the Non-compliance office action sent out on 04/14/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marvel et al (U.S Pub 2017/0194831) (“Marvel”) in view of Scarsdale (U.S Patent 6,325,143).
Regarding Claim 1, Marvel discloses a pumping system for use in recovering fluids from a wellbore (Abstract), the pumping system comprising:
a motor (Abstract; Page 1, paragraphs [0013]-[0014]);
a drive shaft configured for rotation by the motor (Abstract; Page 2, paragraphs [0017] and [0019]-[0023]);
an upper pump positioned above the motor, wherein the upper pump includes an upper pump shaft (Abstract; Page 1, paragraphs [0013]-[0014]; Page 2, paragraphs [0017]-[0020]); and
a lower pump positioned below the motor, wherein the lower pump includes a lower pump shaft (Abstract; Page 1, paragraphs [0013]-[0014]; Page 2, paragraphs [0017]-[0020]).
	Marvel, however, fails to expressly disclose:
an upper directional coupling connected between the drive shaft and the upper pump shaft, wherein the upper directional coupling is configured to lock the upper pump shaft to the drive shaft when the drive shaft is rotated in a first direction;
a lower directional coupling connected between the drive shaft and the lower pump shaft, wherein the lower directional coupling is configured to lock the lower pump shaft to the drive shaft when the drive shaft is rotated in a second direction.

	Scarsdale teaches the methods above wherein the pumping system includes:
an upper directional coupling connected between the drive shaft and the upper pump shaft, wherein the upper directional coupling is configured to lock the upper pump shaft to the drive shaft when the drive shaft is rotated in a first direction (Abstract; Col 4, lines 12-31;
a lower directional coupling connected between the drive shaft and the lower pump shaft, wherein the lower directional coupling is configured to lock the lower pump shaft to the drive shaft when the drive shaft is rotated in a second direction (Abstract; Col 4, lines 12-31; Col 5, lines 51-67; Col 7, lines 55-67 and Col 8, lines 14-30) for the purpose of connecting the drive shaft and the upper and lower pump shafts in order to draw the fluids into the pumps and discharging fluids into the wellbore downhole (Abstract; Col 5, lines 51-67; Col 6, lines 41-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Marvel to include an upper and lower directional couplings, as taught by Scarsdale, because doing so would help connect the drive shaft and the upper and lower pump shafts in order to draw the fluids into the pumps and discharge the fluids into the wellbore downhole.

	Regarding Claim 2, Scarsdale teaches the pumping system of claim 1, wherein the upper directional coupling and the lower directional coupling each comprise: an outer drive body, wherein the outer drive body is configured for rotation with the drive shaft; a locking mechanism; and an inner receiver (Abstract; Col 4, lines 50-67; Col 6, lines 30-61).

	Regarding Claim 3, Scarsdale teaches the pumping system of claim 3, wherein the locking mechanism comprises a track that includes a plurality of tapered portions, wherein each of the tapered portions includes a recess and a throat (Abstract; Col 4, lines 50-67; Col 8, lines 14-30).
	
	Regarding Claim 4, Scarsdale teaches the pumping system of claim 4, wherein the locking mechanism comprises a plurality of roller pins located within the track (Abstract; Col 4, lines 50-67; Col 8, lines 14-30).

	Regarding Claim 5, Scarsdale teaches the pumping system of claim 4, wherein the locking mechanism of the upper directional coupling is configured such that the roller pins lock the inner receiver with the outer drive body when the motor, drive shaft and outer drive body are rotated in the first direction (Abstract; Col 4, lines 50-67; Col 6, lines 30-61).

	Regarding Claim 6, Scarsdale teaches the pumping system of claim 4, wherein the locking mechanism of the lower directional coupling is configured such that the roller pins lock the inner receiver with the outer drive body when the motor, drive shaft and outer drive body are rotated in the second direction (Abstract; Col 4, lines 50-67; Col 6, lines 30-61).

	Regarding Claim 7, Scarsdale teaches the pumping system of claim 1, further comprising an upper packer and a lower packer that together define an annular space between the wellbore and the pumping system (Abstract; Col 7, lines 65-67 and Col 8, lines 1-14).

	Regarding Claim 8, Marvel discloses the pumping system of claim 7, wherein the lower pump further comprises an inlet pipe that extends through the lower packer (Page 2, paragraphs [0017]-[0020]).

	Regarding Claim 9, Marvel discloses the pumping system of claim 7, wherein the upper pump further comprises: an upper discharge; and II FILED OCTOBER 14, 2019Docket No. P2579US01 a selectable inlet, wherein the selectable inlet comprises a sliding sleeve (Abstract; Page 1, paragraphs [0013]-[0014]; Page 2, paragraphs [0017]-[0020]).

	Regarding Claim 10, Marvel discloses a method for recovering fluids from a wellbore using a pumping system (Abstract) that includes a motor (Abstract; Page 1, paragraphs [0013]-[0014]), an upper pump driven by the motor, a lower pump driven by the motor and production tubing extending out of the wellbore from the pumping system (Abstract; Page 1, paragraphs [0013]-[0014]; Page 2, paragraphs [0017]-[0020]).
	Marvel, however, fails to expressly disclose:
rotating the motor in a first direction to drive only the lower pump; and
rotating the motor in a second direction to drive only the upper pump.

	Scarsdale teaches the methods above wherein the pumping system includes:
rotating the motor in a first direction to drive only the lower pump (Abstract; Col 4, lines 20-49; Col 5, lines 51-67 and Col 6, lines 41-63); and
rotating the motor in a second direction to drive only the upper pump (Abstract; Col 4, lines 20-49; Col 5, lines 51-67 and Col 6, lines 41-63) for the purpose of allowing the connected drive shaft and the upper and lower pump shafts to rotate in order to draw the fluids into the pumps and discharging fluids into the wellbore downhole (Abstract; Col 5, lines 51-67; Col 6, lines 41-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Marvel to include rotating the motor in specific directions, as taught by Scarsdale, because doing so would help allow the connected drive shaft and the upper and lower pump shafts to rotate in order to draw the fluids into the pumps and discharge the fluids into the wellbore downhole.

	Regarding Claim 11, Marvel discloses the method of claim 10, further comprising a step of moving a fluid diverter into a first position to open an inlet in an upper pump discharge above the upper pump to permit fluid expelled from the lower pump to enter the production tubing  (Abstract; Page 1, paragraphs [0013]-[0014]; Page 2, paragraphs [0017]-[0020]).

	Regarding Claim 12, Marvel discloses the method of claim 11, wherein the step of moving a fluid diverter into a first position occurs before the step of rotating the motor in a first direction  (Abstract; Page 1, paragraphs [0013]-[0014]; Page 2, paragraphs [0017]-[0020]).

	Regarding Claim 13, Marvel discloses the method of claim 12, further comprising a step of moving a fluid diverter into a second position to close an inlet in an upper pump discharge above the upper pump to prevent fluid expelled from the lower pump from entering the production tubing  (Abstract; Page 1, paragraphs [0013]-[0014]; Page 2, paragraphs [0017]-[0020]).

	Regarding Claim 14, Marvel discloses the method of claim 13, wherein the step of moving the fluid diverter into a second position occurs before the step of rotating the motor in a second position  (Abstract; Page 1, paragraphs [0013]-[0014]; Page 2, paragraphs [0017]-[0020]).

	Regarding Claim 15, Scarsdale teaches the method of claim 14, further comprising the step of opening a gas relief valve in an upper packer after the fluid diverter is placed into the second position (Abstract; Col 7, lines 65-67 and Col 8, lines 1-14).

	Regarding Claim 16, Marvel discloses
an outer drive body connected to the driveshaft, wherein the outer drive body is configured for rotation with the drive shaft (Abstract; Page 2, paragraphs [0017] and [0019]-[0023]);
an inner receiver connected to the pump shaft (Abstract; Page 1, paragraphs [0013]-[0014]); and
a locking mechanism configured to couple the pump shaft to the drive shaft only when the drive shaft is rotated in a first direction (Abstract; Page 1, paragraphs [0013]-[0014]; Page 2, paragraphs [0017]-[0020]).

	Marvel, however, fails to expressly disclose:
a directional coupling for use in selectively applying torque from a motor to a pump through a driveshaft and a pump shaft, wherein the directional coupling is connected between the driveshaft and the pump shaft.

	Scarsdale teaches the methods above wherein the pumping system includes:
a directional coupling for use in selectively applying torque from a motor to a pump through a driveshaft and a pump shaft, wherein the directional coupling is connected between the driveshaft and the pump shaft (Abstract; Col 4, lines 12-31; Col 5, lines 51-67; Col 7, lines 55-67 and Col 8, lines 14-30) for the purpose of connecting the drive shaft and the upper and lower pump shafts in order to draw the fluids into the pumps and discharging fluids into the wellbore downhole (Abstract; Col 5, lines 51-67; Col 6, lines 41-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Marvel to include an upper and lower directional couplings, as taught by Scarsdale, because doing so would help connect the drive shaft and the upper and lower pump shafts in order to draw the fluids into the pumps and discharge the fluids into the wellbore downhole.

	Regarding Claim 17, Scarsdale teaches the directional coupling of claim 16, wherein the locking mechanism comprises a track that includes a plurality of tapered portions, wherein each of the tapered portions includes a recess and a throat (Abstract; Col 4, lines 50-67; Col 8, lines 14-30).

	Regarding Claim 18, Scarsdale teaches the directional coupling of claim 17, wherein the locking mechanism comprises a plurality of roller pins, wherein each of the plurality of roller pins is located within a corresponding one of the plurality of tapered portions within the track (Abstract; Col 4, lines 50-67; Col 6, lines 30-61).

	Regarding Claim 19, Scarsdale teaches the directional coupling of claim 18, wherein each of the plurality of roller pins is spring-biased for movement toward the throat of the corresponding one of the plurality of tapered portions of the track (Abstract; Col 4, lines 50-67; Col 6, lines 30-61).

	Regarding Claim 20, Scarsdale teaches the directional coupling of claim 16, wherein the locking mechanism is configured to decouple the pump shaft from the drive shaft when the drive shaft is rotated in a second direction (Abstract; Col 4, lines 50-67; Col 6, lines 30-61).

Response to Arguments
Applicant’s arguments filed 12/23/2021 have been fully considered but are not persuasive.
	The applicant argues wherein the combination of references Marvel and Scarsdale fail to disclose and/or teach the use of shaft couplings that are configured to selectively apply torque from a single motor to two pumps.  The applicant further argues wherein reference Scarsdale fails to disclose “directional couplings.”
The examiner respectfully disagrees.
Primary reference Marvel discloses a pumping system for use in recovering fluids from a wellbore (Abstract), wherein the pumping system comprises a motor (Abstract; Page 1, paragraphs [0013]-[0014]), a drive shaft configured for rotation by the motor (Abstract; Page 2, paragraphs [0017] and [0019]-[0023]), an upper pump positioned above the motor, wherein the upper pump includes an upper pump shaft (Abstract; Page 1, paragraphs [0013]-[0014]; Page 2, paragraphs [0017]-[0020]), and a lower pump positioned below the motor, wherein the lower pump includes a lower pump shaft (Abstract; Page 1, paragraphs [0013]-[0014]; Page 2, paragraphs [0017]-[0020]).
The examiner acknowledges wherein primary reference Marvel fails to expressly disclose an upper directional coupling connected between the drive shaft and the upper pump shaft, wherein the upper directional coupling is configured to lock the upper pump shaft to the drive shaft when the drive shaft is rotated in a first direction, and a lower directional coupling connected between the drive shaft and the lower pump shaft, wherein the lower directional coupling is configured to lock the lower pump shaft to the drive shaft when the drive shaft is rotated in a second direction.
	The examiner brings in secondary reference Scarsdale to teach the methods above wherein the pumping system includes an upper directional coupling connected between the drive shaft and the upper pump shaft, wherein the upper directional coupling is configured to lock the upper pump shaft to the drive shaft when the drive shaft is rotated in a first direction (Abstract; Col 4, lines 12-31), and a lower directional coupling connected between the drive shaft and the lower pump shaft, wherein the lower directional coupling is configured to lock the lower pump shaft to the drive shaft when the drive shaft is rotated in a second direction (Abstract; Col 4, lines 12-31; Col 5, lines 51-67; Col 7, lines 55-67 and Col 8, lines 14-30) for the purpose of connecting the drive shaft and the upper and lower pump shafts in order to draw the fluids into the pumps and discharging fluids into the wellbore downhole (Abstract; Col 5, lines 51-67; Col 6, lines 41-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Marvel to include an upper and lower directional couplings, as taught by Scarsdale, because doing so would help connect the drive shaft and the upper and lower pump shafts in order to draw the fluids into the pumps and discharge the fluids into the wellbore downhole.
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Zupanick (U.S Patent 6,454,000) – discloses a subterranean cavity positioning system that includes a device rotatably coupled to a well portion that includes a downhole pump #140 that is used to remove water and entrained coal fines from downhole (Abstract; Col 6, lines 32-51).
	Lu et al (U.S Pub 2020/0116154) – discloses a pumping system that includes a motor and a drive shaft configured for rotation by motor.  The pumping system includes an upper pump and a lower pump, both comprising an upper and lower directional coupling (Abstract; Page 1, paragraphs [0012]-[0014]).
	Marr (U.S Pub 2016/0123098) – discloses a downhole tool including a pump for rotation that includes a fluid flow passage and a drive mechanism including a drive shaft (Abstract; Page 2, paragraphs [0015]-[0017]).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        
/ZAKIYA W BATES/Primary Examiner, Art Unit 3674